Citation Nr: 0815868	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  02-20 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for gastroesophageal reflux disease (GERD) 
superimposed on a hiatal hernia.  

2.  Entitlement to an initial compensable disability 
evaluation for a left inguinal hernia.

3.  Entitlement to an initial compensable disability 
evaluation for lichen simplex chronicus of the left leg.

4.  Entitlement to an initial compensable disability 
evaluation for sinusitis.

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a left knee loose body (left knee 
disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from March 1986 to March 1997 
with prior unverified active service.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.

These matters were previously before the Board in July 2006 
and were remanded for further development.  They have now 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
GERD superimposed on a hiatal hernia is manifested by 
persistently recurrent epigastric distress, pyrosis, and 
regurgitation, but is not manifested by dysphagia, substernal 
or arm or shoulder pain, or symptoms productive of 
considerable impairment of health.  

2.  Throughout the rating period on appeal, left inguinal 
hernia repair residuals are not shown by the competent 
evidence of record.

3.  Prior to, and from, August 30, 2002, the veteran's lichen 
simplex chronicus on the left leg was manifested by itching 
involving an exposed surface without competent clinical 
evidence of exfoliation, exudation, constant itching, 
extensive lesions or marked disfigurement.

4.  From August 30, 2002, the veteran's lichen simplex 
chronicus has affected less than 20 percent of his body, and 
there has been no demonstration by competent clinical 
evidence of required systemic therapy for a total duration of 
six weeks or more during a 12-month period.

5.  Throughout the rating period on appeal, the veteran's 
sinusitis is manifested by complaints of nasal congestion 
with occasional headaches with no clinical evidence of one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or by three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

6.  Throughout the rating period on appeal, the veteran's 
service-connected left knee disability is manifested by 
subjective complaints of pain, with objective demonstration 
of crepitus and lack of endurance, without demonstration of 
additional functional limitation due to pain, weakness, 
incoordination or fatigability, and no clinical evidence of 
instability, subluxation, or dislocation.


CONCLUSIONS OF LAW

 1.  The criteria for an initial evaluation in excess of 10 
percent for GERD superimposed on a hiatal hernia have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic 
Code 7346 (2007).

2.  The criteria for an initial compensable evaluation for 
left inguinal hernia residuals have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7338 
(2007).

3.  The criteria for an initial rating of 10 percent, but no 
more, for lichen simplex chronicus have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7806 
(as in effect prior to and from August 30, 2002).


4.  The criteria for an initial compensable evaluation for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.97, Diagnostic Code 6510 (2007).

5.  The criteria for an initial evaluation in excess of 10 
percent for a left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5014, 5260, 5261 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

In this case, the veteran is appealing the initial rating 
assignment as to all of the disabilities listed on the title 
page of this decision.  In this regard, because the February 
2002 rating decision granted the veteran's claims of 
entitlement to service connection, such claims are now 
substantiated.  His filing of a notice of disagreement as to 
the February 2002 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
Dingess/Hartman, 19 Vet. App. at 493.  As a consequence, VA 
is only required to advise the veteran of what is necessary 
to obtain the maximum benefit allowed by the evidence and the 
law.  This has been accomplished here, as will be discussed 
below.

The statement of the case (SOC) and supplemental SOCs, under 
the heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," have set forth the relevant diagnostic code (DC) 
for rating the disabilities at issue, and included a 
description of the rating formulas for all possible schedular 
ratings under the applicable diagnostic codes for the 
service-connected disabilities at issue.  The appellant was 
thus informed of what was needed not only to achieve the 
next-higher schedular rating, but also to obtain all 
schedular ratings above the initial evaluations that the RO 
had assigned.  Therefore, the Board finds that the appellant 
has been informed of what was necessary to achieve a higher 
rating for the service-connected disabilities at issue.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.

The veteran contends that the following service-connected 
disabilities are worse than initially evaluated and warrant 
increased initial ratings.

I.  GERD superimposed on hiatal hernia 

The Board notes that the veteran's GERD superimposed on 
hiatal hernia has been evaluated as 10 percent disabling 
under Diagnostic Code 7346 (for rating hiatal hernias).  

Initially, the Board notes that there is no legal basis for 
providing separate ratings for hiatal hernia and for GERD.  
The pertinent regulation prohibits this and permits but one 
rating for these two conditions.  More specifically, 
according to 38 C.F.R.  
§ 4.114, ratings under certain diagnostic codes for 
gastrointestinal conditions are not to be combined with each 
other; rather, a single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with  elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  In this regard, the Board finds that Diagnostic 
Code 7346, currently assigned, best reflects the veteran's 
predominant disability picture.

Pursuant to Diagnostic Code 7346, a 10 percent rating is 
warranted for two or more of the symptoms for the 30 percent 
evaluation of less severity.  The next-higher 30 percent 
evaluation is warranted for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  38 C.F.R.  
§ 4.114. 

Upon December 2001 VA gastrointestinal examination the 
veteran reported treatment by private physician with 
medications.  Veteran denied dysphagia.  He reported 
heartburn 4-5 times per week and that his symptoms are mildly 
improved on medication (prevacid).  The veteran reported 
sharp, fairly severe epigastric pain for the last couple of 
weeks.  He noted regurgitation three to four times per week 
that was worse at night.  He also reported nausea, without 
vomiting, approximately two times per week.  He denied 
vomiting, hematemesis, and melena and blood in the stool.  
Physical examination revealed a well nourished male, with no 
signs or symptoms of anemia, and he was not icteric.  The 
veteran's abdomen was soft, nontender, with no masses, or 
hepatosplenomegaly.  He had positive bowel sounds.  The 
assessment was GERD with history of esophagitis and an 
addendum indicating an additional diagnosis of hiatal hernia.  
Additionally, a December 2001 VA general examination report 
reflects that a physical examination of the veteran's of 
abdomen showed it was soft with no tenderness, organomegaly, 
or palpable mass.  The veteran had "normaoactive" bowel 
sounds.

The report of a December 2006 VA gastrointestinal examination 
indicated that the veteran characterized his symptoms as 
"burning in the chest and throat" that occur daily.  He 
reported nocturnal symptoms that occur every night that 
awaken him three or four times per night with regurgitation.  
Veteran noted that no prescribed or over-the-counter 
medications have helped his symptoms thus far.  Veteran 
stated his symptoms occur on a daily basis but have worsened 
in the last couple of months.  He denied nausea, vomiting, or 
dysphagia and diarrhea.  It was noted that the hiatal hernia 
was confirmed per esophagogastroduodenoscopy (EGD) and upper 
gastrointestinal series.  The impression was GERD and 
evidence that the veteran's symptoms had worsened despite 
medical treatment.

The medical evidence of record, as noted above shows that the 
veteran's GERD superimposed on hiatal hernia is manifested by 
persistent epigastric pain, heartburn, and regurgitation 
(worse at night).  However, the medical evidence of record 
does not show that the veteran has experienced dysphagia.  
Indeed, the veteran denied dysphagia upon VA gastrointestinal 
examination in 2001 and in 2006.  The medical evidence also 
fails to show that the veteran's GERD is productive of 
considerable impairment of health.  In this regard, at the 
December 2006 VA examination, the veteran reported a good 
appetite and that his weight has been stable.  Lastly, the 
medical evidence of record does not demonstrate the veteran 
experiences significant substernal, arm, or shoulder pain 
related to his service-connected GERD superimposed on hiatal 
hernia.  Accordingly, the Board finds that an initial rating 
in excess of 10 percent is not warranted for the veteran's 
service-connected GERD superimposed on hiatal hernia.  As 
this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned 10 percent evaluation 
reflects the degree of impairment shown since the date of the 
grant of service connection, there is no basis for staged 
ratings with respect to this claim.  Fenderson, 12 Vet. 
App. at 126.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).



II.  Left inguinal hernia

Under 38 C.F.R. § 4.114, Diagnostic Code 7338, a 
noncompensable evaluation is warranted for an inguinal hernia 
that is not operated, but remediable; or small, reducible, or 
without true hernia protrusion.  The next-higher 10 percent 
rating is warranted where the inguinal hernia is 
postoperative recurrent, readily reducible and well supported 
by truss or belt.  A 30 percent evaluation is warranted for a 
small hernia which is postoperative and recurrent, or 
unoperated irremediable, and not well supported by a truss, 
or not readily reducible.  A note to his diagnostic code 
indicates to add 10 percent for bilateral involvement, 
providing the second hernia is compensable.  See 38 C.F.R. § 
4.114.

After reviewing the medical evidence of record, the Board 
finds that an initial compensable rating is not warranted.  A 
report of a December 2001 VA general examination indicated 
that no complaints related to the service-connected left 
inguinal hernia.  Genital and rectal examinations were 
deferred.  It was also noted that the veteran had left hernia 
surgery in 2000 with a 3 inch scar on left groin area, darker 
complexion.  A report of a December 2006 VA general 
examination indicates that a genital and rectal examination 
revealed that the veteran reported that everything was fine.  
It was again noted that the veteran had left inguinal hernia 
surgery in 2000 and that a three-inch by three millimeter 
wide healed scar was present on his left groin area.  It was 
noted that the scar had a darker complexion and was nontender 
and nonadherent to the underlying tissue.  An addendum, dated 
in January 2007 and signed by the physician who performed the 
December 2006 examination, noted that the claims file was 
reviewed and it showed that the veteran had left inguinal 
hernia repair in 1986.  The impression was left inguinal 
hernia repair with residual scar as mentioned.  The addendum 
also noted that the impression remained the same and that 
there was no change.

As noted above, a 10 percent evaluation is warranted when 
there is evidence of a recurrent hernia.  Neither of the VA 
examination reports indicates that there is, in fact, 
recurrence of a left inguinal hernia, nor postoperative 
residuals of a left inguinal hernia.  

Further, as it is noted that the veteran's disability 
involves a scar, the Board has considered whether the veteran 
is entitled to a separate rating for a scar.  Disabilities of 
the skin are addressed under 38 C.F.R. § 4.118.  Throughout 
the entirety of the appeal, evidence of a superficial and 
painful scar is required in order to achieve a rating under 
Diagnostic Code 7804.  Here the evidence does not establish 
that such criteria have been met.  Upon VA general 
examination in December 2001, a three-inch scar was noted on 
the left groin area.  The VA examiner noted that the scar was 
nonadherent to the underlying tissue and nontender.  See also 
December 2006 VA general examination report (indicating a 
healed scar on the left groin area that was of a darker 
complexion and was nontender and nonadherent to the 
underlying tissue).  Moreover, the veteran has not raised any 
complaints regarding the scar.  In view of the foregoing, the 
Board finds that a separate compensable evaluation for a scar 
on the left groin area is not appropriate here as there is no 
impairment due to the veteran's left inguinal scar that would 
warrant the assignment of a separate compensable evaluation.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 7805; 
see also Esteban v. Brown, 6 Vet. App. 259 (1994).

In conclusion, the competent evidence does not show a 
recurrent left inguinal hernia or residuals thereof 
throughout the rating period on appeal to warrant either an 
initial compensable evaluation or staged evaluations.  
Accordingly, the Board finds that veteran's claim for an 
initial compensable rating fails.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

III.  Lichen simplex chronicus

Based on his service medical records and a VA examination in 
December 2001, the RO awarded the veteran service connection 
for his skin disability.  Specifically, the veteran's 
service-connected lichen simplex of the left leg has 
initially been rated as noncompensable throughout the rating 
period on appeal under Diagnostic Code 7806 (for eczema), 
effective May 31, 2001.  

The schedular criteria governing the evaluation of skin 
disabilities changed during the pendency of this appeal.  See 
67 Fed. Reg. 49,590 (July 31, 2002) (effective Aug. 30, 2002) 
(codified at 38 C.F.R. § 4.118).  Thus, the Board must 
consider both the old and the new criteria.  Where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  

The RO addressed the veteran's claim for an initial 
compensable evaluation for a skin disability under both the 
old criteria and the current regulations in several 
adjudications throughout the appeal period.  Therefore, there 
is no prejudice to the veteran for the Board to apply the 
regulatory revisions both prior to and beginning on August 
30, 2002 in the appellate adjudication of this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, the Board 
will analyze both the old and new versions of the criteria to 
the veteran's claim, applying the more favorable regulations.  
However, if the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 2002) is no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (Apr. 
10, 2000), 65 Fed. Reg. 33,421 (May 23, 2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  First, the Board will 
consider whether the rating schedule prior to the regulatory 
change affords the veteran an initial compensable rating.  

Under the "old" criteria, eczema is rated under Diagnostic 
Code 7806.  Diagnostic Code 7806, as in effect prior to 
August 30, 2002, provides a noncompensable rating for eczema 
with slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area.  A 10 percent rating is 
warranted when the evidence shows eczema with exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating is warranted for eczema 
with exfoliation, exudation or itching that is constant, 
extensive lesions, or marked disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (as in effect prior to August 30, 
2002).

The competent clinical evidence prior to August 30, 2002 
includes a report of a December 2001 VA dermatologic 
examination.  At this examination, the veteran reported he 
has had skin problems since the 1980s with no seasonal 
variation.  He stated that the itch varies from mild to very 
severe and it can interfere with his sleep.  The veteran also 
reported that he tried topical steroid creams and 
moisturizers without benefit.  Physical examination of 
lateral aspect of the veteran's left leg revealed a plaque, 
which is hyperpigmented and thickened.  It measured 1.5 
centimeters by 5 centimeters.  The impression was lichen 
simplex chronicus.  

The Board notes that the veteran is to be afforded every 
reasonable doubt.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In 
this case, the Board has resolved all reasonable doubt in the 
veteran's favor.  Accordingly, the Board finds that 
entitlement to an initial 10 percent rating is warranted for 
the veteran's lichen simplex chronicus based on the evidence 
described above.  Although the Board finds that a 10 percent 
rating is warranted for the veteran's lichen simplex 
chronicus, the Board finds that the next-higher 30 percent 
rating is not warranted under Diagnostic Code 7806 because 
the objective evidence of record does not show exfoliation, 
exudation or itching that is constant, extensive lesions, or 
marked disfigurement.  The Board finds that the 
manifestations of the veteran's service-connected skin 
disability, as demonstrated prior to August 30, 2002, are 
already contemplated in the now assigned 10 percent 
evaluation and they do not support the conclusion that the 
veteran's disability picture more closely approximates the 
next-higher 30 percent rating under the old version of 
Diagnostic Code 7806.  

A review of the objective evidence dated after August 30, 
2002 also does not reveal exudation or itching constant, 
extensive lesions, or marked disfigurement.  Such evidence 
includes a report of a December 2006 VA examination wherein 
the veteran reported an eruption on his left leg for 15 
years, which as been of the same degree of activity and 
without seasonal variation.  The veteran indicated that the 
site can itch from mild to severe.  It was noted that the 
veteran has been treated with various topical medications 
with very little benefit.  Examination of the veteran's left 
leg revealed a 2 x 4 centimeter minimally lichenified 
hyperpigmented patch.  The VA examiner noted that the skin in 
general was quite dry.  The impression was over-treated (by 
using too much soap and water) lichen simplex chronicus of 
mild degree.  An addendum noted that the claims file was 
available and reviewed by the examining physician.  The Board 
acknowledges that the veteran's skin disability has been 
manifested by itching that can range from mild to severe, but 
it finds that  service-connected lichen simplex chronicus is 
more nearly approximated by a 10 percent rating.  Indeed, as 
noted above, the 2006 VA examiner described the severity of 
the lichen simplex chronicus as mild.


Based on the foregoing, the old version of Diagnostic Code 
7806 cannot serve as a basis for an initial rating in excess 
of 10 percent for the veteran's service-connected lichen 
simplex chronicus for the rating period on appeal either 
prior to, or after, August 30, 2002.  There are no other 
relevant diagnostic code sections for consideration.  

The Board will now consider whether the revised provisions of 
38 C.F.R. § 4.118, effective August 30, 2002, enable a higher 
rating.  Under the revised criteria for Diagnostic Code 7806, 
a 10 percent disability rating is warranted if the eczema 
condition affects at least 5 percent, but less than 20 
percent of the entire body, or at least 5 percent, but less 
than 20 percent of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
less than six weeks during the past 12-month period.  A 30 
percent disability rating is warranted if the eczema 
condition affects 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (effective from August 30, 2002).

In this regard, the Board observes that the objective 
clinical evidence of record does not show that the veteran's 
service-connected lichen simplex chronicus covers over 20 
percent of his body or that the veteran's lichen simplex 
chronicus requires systemic therapy involving corticosteroids 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  While the Board 
acknowledges that the veteran's lichen simplex chronicus on 
his left leg has been manifested by itching, the veteran's 
service-connected skin disability has been treated mainly 
with topical medications (albeit with little benefit to the 
veteran).  See December 2006 VA examination report.  Further, 
the veteran's lichen simplex chronicus does not involve more 
than 20 percent of his exposed body.  In this regard, the 
December 2006 VA examiner noted the lichenified 
hyperpigmented patch on the veteran's left leg was 2 x 4 
centimeters.  As such, the veteran's symptomatology most 
closely fits within the criteria for the currently assigned 
initial 10 percent disability evaluation under Diagnostic 
Code 7806.  The Board again notes that there are no other 
relevant diagnostic code sections for consideration.

In conclusion, the evidence of record reflects a disability 
picture commensurate with an initial 10 percent rating for 
lichen simplex chronicus under the rating criteria for 
eczema, as in effect prior to August 30, 2002.  There is no 
basis for an initial rating in excess of 10 percent under the 
applicable schedular criteria, either in their current form 
or as they existed prior to August 30, 2002.  As the assigned 
10 percent evaluation reflects, at most, the degree of 
impairment shown since the date of the grant of service 
connection for a skin disability, there is no basis for 
staged ratings with respect to this claim.  Fenderson, 12 
Vet. App. at 126.  The benefit of the doubt rule has been 
applied where appropriate.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

IV.  Sinusitis

Throughout the rating period on appeal, the veteran is 
assigned a noncompensable evaluation for sinusitis pursuant 
to Diagnostic Code 6510 (pansinusitis).  Under the general 
rating formula for sinusitis, a noncompensable rating is 
warranted when sinusitis is detected by X-ray only.  A 10 
percent rating is warranted where the evidence shows one or 
two incapacitating episodes of sinusitis per year that 
require prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.  In order to warrant a 30 
percent rating, the evidence must demonstrate three or more 
incapacitating episodes of sinusitis per year that require 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes of sinusitis 
per year characterized by headaches, pain, and purulent 
discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Codes 
6510 through 6514 (2007).  A note to the rating criteria 
states that an incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  Id.

The Board observes that service connection has been granted 
for obstructive sleep apnea and it has been assigned staged 
ratings under Diagnostic Code 6847.  The record also reflects 
that the veteran was denied service connection for a lung 
condition, including asthma, via an unappealed rating 
decision, dated in December 2003.  

The Board has reviewed the evidence of record and finds that 
the current noncompensable evaluation under Diagnostic Code 
6510 accurately reflects the veteran's disability picture.  
The Board initially notes that the evidence fails to 
demonstrate any incapacitating episodes as defined by the 
note to the general rating formula for sinusitis.  A report 
of a December 2001 VA general examination revealed slight 
nasal congestion.  It was noted that the veteran's sinuses 
were not tender.  The impression was chronic sinusitis with 
mild nasal congestion, but no sinus tenderness and on/off 
sinus headaches.  A report of a December 2006 VA general 
examination noted medical records from VA were reviewed and 
that veteran had not been treated at VA for sinus problems 
since 2001, but he was seen by a pulmonologist for his sleep 
apnea.  The veteran reported difficulty breathing through his 
nose everyday.  The veteran had no nasal discharge, postnasal 
drip, or difficulty breathing through his mouth or problem 
talking.  The veteran stated the he has a problem breathing 
through his nose, but not through his mouth.  The veteran 
also noted that he stays congested all the time and he was 
not on any medications.  It was noted that whenever the 
veteran is congested he gets throbbing headaches behind his 
right eye.  For these headaches, the veteran noted taking 
Advair or Tylenol then lying down for about two hours and the 
headaches would go away without nausea or vomiting.  As the 
veteran did not report symptoms such as purulent discharge or 
crusting in association with his headaches, the Board finds 
that the criteria for a non-incapacitating episode of 
sinusitis have not been met.  Further, physical examination 
of the veteran's nose revealed a normal shape with bilateral 
nasal congestion and mild swelling of the turbinates.  The VA 
examiner noted that the nasal passages were about 50 percent 
now.  The veteran's sinuses were normal.  The impression was 
sinusitis with bilateral nasal congestion with a prominent 
turbinate and 50 percent narrowed nasal passages.  The 
examiner also noted that the veteran has rhinitis and not 
sinusitis. 

The Board notes that the clinical evidence of record contains 
a diagnosis of rhinitis in the December 2006 VA general 
examination report.  Ordinarily, manifestations of 
nonservice-connected disabilities are not for consideration 
in rating a service-connected disability.  However, 
manifestations of diagnosed rhinitis have not been clinically 
dissociated from manifestations of the service-connected 
sinusitis.  As such, the Board will not make such distinction 
in evaluating the disability at issue.  The Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 
136, 140 (1996).  Therefore, to the extent that the veteran's 
rhinitis symptoms are not distinguished by examiners, the 
Board will generally treat them as part of the service-
connected sinusitis.  

The Board will alternatively consider whether a higher rating 
is warranted for the disability at issue under rating 
schedule for rhinitis.  Rhinitis is evaluated pursuant to 
Diagnostic Code 6522.  Under that diagnostic code, allergic 
or vasomotor rhinitis manifested by either greater than 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side and no polyps warrants a 10 
percent evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6522 
(2007).  A review of the clinical evidence of record does not 
reflect that the veteran has been found to exhibit polyps.  
The Board notes that the 2006 VA general examiner noted that 
the veteran's nasal passages were about 50 percent now.  The 
VA examiner's impression was nasal congestion with a 
prominent turbinate and 50 percent narrowed nasal passages.  
Even with resolution of any doubt in favor of the veteran 
regarding the percentage of nasal obstruction, the Board 
finds that the competent clinical evidence of record does not 
demonstrate that the veteran's nonservice-connected rhinitis 
is manifested by either a greater than 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side with no polyps.  Therefore, the Board finds that no 
more than a noncompensable rating is warranted under 
Diagnostic Code 6522 for rhinitis.  There are no other 
relevant diagnostic codes for consideration.

In conclusion, the veteran's overall disability picture is 
not most nearly approximated by an initial compensable 
evaluation under either the general rating formula for 
sinusitis or rhinitis as the competent clinical evidence of 
record fails to substantiate his claim.  The Board also has 
considered whether the veteran's rating should be "staged."  
The record, however, does not support assigning different 
percentage disability ratings during the relevant period in 
question because at no time has his disability exhibited 
distinct levels of disability warranting staged ratings.  
Fenderson, 12 Vet. App. at 125-26.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

V.  Left knee loose body

The February 2002 rating decision on appeal granted service 
connection for left knee loose body and assigned a 10 percent 
rating under Diagnostic Code 5014, effective May 31, 2001.  

Diagnostic Code 5014, for rating osteomalacia, provides that 
a rating should be based on limitation of motion of the 
affected parts as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5014.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a 10 percent evaluation will be assigned 
for each such major joint or group of minor joints affected 
by limitation of motion.  With X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, a 
10 percent rating is assigned.  A 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2007).  Note (2) to Diagnostic Code 5003 states 
that the 20 percent and 10 percent ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic codes 5013 to 5024, inclusive.

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Under Diagnostic Code 5260, a 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent rating is warranted where flexion is limited to 30 
degrees.  A 30 percent rating is warranted when flexion is 
limited to 15 degrees.  Under Diagnostic Code 5261, a 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent rating is warranted where extension is 
limited to 15 degrees.  A 30 percent rating is warranted 
where extension is limited to 20 degrees.  The Board notes 
that the normal range of motion of the knee is zero degrees 
on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, 
Plate II.

At this time, the Board acknowledges VAOPGCPREC 9-2004 (Sept. 
17, 2004), where it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under diagnostic codes 5260 and 
5261 to be adequately compensated for functional loss 
associated with injury to the leg.  As such, if the evidence 
of record reflects compensable loss of both flexion and 
extension of the same leg, the veteran would be entitled to 
the combined evaluation under Diagnostic Codes 5260 and 5261, 
per the combined ratings table in 38 C.F.R. § 4.25 for that 
leg.  

The Board also notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, 
or malaligned joints, due to healed injury, are entitled to 
at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  The factors involved in evaluating, and 
rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.


The record reflects that the veteran had VA orthopedic 
examinations in December 2001 and in December 2006.  Upon VA 
examination in December 2001, the veteran's left knee had a 
range of motion from 0-150 degrees without pain or weakness.  
The left knee also had marked three-plus crepitus in the 
joint with motion.  At that time, the diagnosis was recurrent 
pain regarding his knees.  It was noted that the left knee 
had a significant loose body that more likely than not is due 
to an osteochondral fracture of an articular surface with 
significant restriction on use of the left knee and 
considerable restriction of activity regarding the left knee.  
The December 2006 VA orthopedic examination report reflects 
that the veteran's left knee flexion was normal at 0-130 
degrees and extension was normal, straight.  The diagnosis in 
December 2006 was chondromalacia, left knee, mild in 
character.

Based on the objective findings discussed above, the criteria 
for a compensable evaluation for limitation of motion of the 
veteran's left knee under Diagnostic Codes 5260 and/or 5261 
have not been satisfied.  The Board also notes a December 
2001 VA general examination report that indicates the veteran 
had a normal gait.  

Moreover, even with consideration of additional functional 
limitation due to factors such as pain and weakness under 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995), there has been no demonstration of functional 
impairment comparable to the criteria for the next-higher 
rating.  The Board acknowledges the veteran's complaints of 
pain throughout the rating period on appeal.  In this regard, 
at the December 2001 VA orthopedic examination, the veteran 
reported that his knees give out and he has had frequent 
locking.  He also reported pain after standing.  Radiographic 
evidence, as noted in the December 2001 VA orthopedic 
examination report, indicated that X-rays of the left knee 
showed a very large, one-half by two centimeter loose body.  
The Board notes that the VA examiner noted marked lack of 
endurance of the left knee, but the examiner noted no lack of 
coordination.  Additionally, the veteran denied swelling of 
the left knee.  The Board further acknowledges that the 
veteran reported that longstanding will cause pain in the 
left anterior knee as noted in the report of the December 
2006 VA orthopedic examination.  The Board also acknowledges 
that the veteran had mild lack of endurance secondary to his 
chondromalacia.  However, the objective evidence reveals 
muscles power was 5 out of 5 of the quadriceps and palpation 
revealed no pain at the medial or lateral compartment of the 
left knee.  Moreover, the 2006 VA examination report 
indicates that there was no limitation of motion, painful 
motion, weakness, or lack of coordination of the left knee.  
In light of the foregoing, the Board finds that the above 
complaints of left knee pain have been contemplated by the 
veteran's current 10 percent disability rating.  

The Board has further considered whether any other diagnostic 
code could serve as a basis for a higher rating here.  
However, as the clinical evidence fails to demonstrate 
impairment of the tibia or fibula, a higher rating under 
Diagnostic Code 5262 is precluded.  Similarly, the evidence 
of record fails to establish ankylosis of the left knee, or 
disability comparable therewith, precluding a higher rating 
under Diagnostic Code 5256.  See Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (indicating that ankylosis is complete 
immobility of the knee joint in a fixed position, either 
favorable or unfavorable).  Under Diagnostic Code 5258, 
semilunar cartilage that is dislocated with frequent episodes 
of "locking," pain and effusion into the joint warrants a 
20 percent evaluation.  A higher rating is not available 
under this code as the clinical evidence does not reveal 
dislocated semilunar cartilage of the left knee.  Finally, as 
will be discussed below, the Board finds that evidence of 
record throughout the rating period on appeal does not 
reflect slight instability and therefore separate ratings for 
arthritis and instability per VAOPGCPREC 23-97 and VAOPGCPREC 
9-98 are not for application.

The Board has considered whether the veteran is entitled to a 
separate rating under any other diagnostic code.  In this 
regard, the Board has considered whether Diagnostic Code 5257 
affords a compensable rating.  Diagnostic Code 5257 
contemplates knee impairment characterized by recurrent 
subluxation or lateral instability.  A 10 percent rating is 
warranted under this diagnostic code for slight impairment.  
The next-higher 20 percent rating under that diagnostic code 
section is warranted for moderate impairment.  

The veteran reported at the December 2001 VA orthopedic 
examination that his knees give out and he has had frequent 
locking.  The objective findings from December 2001 VA 
examination report reflect that his knee ligaments were 
intact as indicated by negative Lachman and drawer signs.  
The collateral ligaments were firm and cartilage tests were 
negative.  Additionally, there was no effusion or synovial 
thickening.  Further, upon physical examination in December 
2006, the VA examiner noted no swelling or edema.  Although 
crepitus was 1 to 2+ at the patellofemoral joint, the VA 
examiner noted that all effusion was negative.  Moreover, 
regarding stability, the 2006 VA examination report reflects 
that all four knee ligaments were stable.  The Board 
acknowledges the veteran complaints of locking and his knee 
giving way as indicated in December 2001, but it finds that 
the veteran's left knee disability, throughout the rating 
period on appeal, does not rise to the level of slight 
impairment based on the lack of competent evidence regarding 
recurrent subluxation or lateral instability of the left 
knee.  

In conclusion, throughout the rating period on appeal, there 
is no basis for increased or separate ratings based on 
instability of the veteran's left knee disability and the 
clinical evidence does not show distinct time periods 
exhibiting symptoms warranting staged evaluations.  
Fenderson, 12 Vet. App. at 126.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

VI.  Extraschedular Consideration

Finally, the evidence does not reflect that the disabilities 
at issue have caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2007) is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).




ORDER

Entitlement to an initial rating in excess of 10 percent for 
GERD superimposed on a hiatal hernia is denied.

Entitlement to an initial compensable evaluation for left 
inguinal hernia residuals is denied.

Entitlement to an initial rating of 10 percent for lichen 
simplex chronicus is granted, subject to the applicable law 
governing the award of monetary benefits.

Entitlement to an initial compensable evaluation for 
sinusitis is denied.

Entitlement to an initial rating in excess of 10 percent for 
a left knee disability is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


